        Case 1:19-cv-05331-TCB Document 51 Filed 12/18/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

YANMAR CO., LTD. and YANMAR
AMERICA CORPORATION,

       Plaintiffs,
                                            Civil Action No. 1:19-cv-5331-TCB
v.

BAOLULI HAPPY et al.

       Defendants.


                     NOTICE OF VOLUNTARY DISMISSAL
      COMES NOW Plaintiff, prior to service of an Answer or a motion for

summary judgment by the Defendant, and dismisses this action without prejudice

against the following Defendant(s) pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i):

      - UnbeatableSale.com

      Dated: December 18, 2019.

                                            Respectfully submitted,
                                            THE SLADKUS LAW GROUP

                                            s/ Mark L. Seigel
                                            Mark L. Seigel
                                            Georgia Bar No. 634617
                                            Jeffrey B. Sladkus
                                            Georgia Bar No. 651220
                                            Jason H. Cooper
                                            Georgia Bar No. 778884

                                        1
Case 1:19-cv-05331-TCB Document 51 Filed 12/18/19 Page 2 of 3




                                 1397 Carroll Drive
                                 Atlanta, Georgia 30318
                                 Telephone: (404) 252-0900
                                 Facsimile: (404) 252-0970
                                 E-mail: mark@sladlaw.com
                                 E-mail: jeff@sladlaw.com
                                 E-mail: jason@sladlaw.com
                                 Attorneys for Plaintiff




                             2
        Case 1:19-cv-05331-TCB Document 51 Filed 12/18/19 Page 3 of 3




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION
CCA AND B, LLC,
       Plaintiff,
              vs.                          Civil Action No. 1:19-cv-03859-JPB
BABEENI VIETNAM COMPANY
  LIMITED, et al,
       Defendants.


                            CERTIFICATE OF SERVICE

      A true and correct copy of the foregoing Notice of Voluntary Dismissal was

served on counsel for the Defendant(s) by electronic means to the following email

address(es) on December 18, 2019:

      Bonnie Li - li@bonnielilaw.com

                                            s/ Mark L. Seigel, Esq.




                                       3
